Citation Nr: 0032335	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to the assignment of a higher disability 
evaluation for status post cervical diskectomy C4-5 and C3-6 
stabilization using Caspar Plates, currently evaluated as 60 
percent disabling.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1968 until August 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

In December 1997, the RO notified the veteran that service 
connection for a cervical disability was denied.  He noted 
his disagreement with the denial of service connection in 
February 1998.  The RO granted service connection for status 
post cervical diskectomy C4-5 and C3-6 stabilization using 
Caspar Plates in a March 1998 rating action.  Therefore, this 
issue is no longer on appeal.  

The veteran noted his disagreement with the effective date of 
April 17, 1997, assigned for the grant of service connection 
for status post cervical diskectomy C4-5 and C3-6 
stabilization using Caspar Plates.  He was notified by the RO 
in a letter dated November 2, 1998 that he was granted an 
earlier effective date of December 4, 1995.  He was advised 
that no further action would be taken unless he noted his 
disagreement in writing with any portion of that decision.  
He did not submit any statements regarding his disagreement 
with the effective date of December 4, 1995; therefore, the 
Board shall not review that issue.  

In a statement received by the RO in October 2000, the 
veteran revoked the power of attorney accorded the Military 
Order of the Purple Heart.    

The issue of entitlement to a higher disability evaluation 
for status post cervical diskectomy C4-5 and C3-6 
stabilization using Caspar Plates is the subject of a remand 
to the RO, as discussed below.


FINDINGS OF FACTS

1.  In October 1998, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal for service 
connection for hypertension.

2.  In September 2000, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal for 
service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for service connection for hypertension have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).

2.  The criteria for withdrawal of an appeal by the appellant 
for service connection for a left ankle disability have been 
met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  Service connection for 
hypertension and a left ankle disability was denied in a 
December 1997 rating action.  The veteran was notified of 
this action by the RO later that month.  The RO received a 
notice of disagreement (NOD) in February 1998.  The RO issued 
a statement of the case (SOC) in April 1998.  The RO received 
a VA Form 9, substantive appeal, concerning service 
connection for hypertension and a left ankle disability in 
June 1998.  

On October 26, 1998, the RO received a statement from the 
veteran requesting withdrawal of his appeal regarding service 
connection for hypertension.  In a statement received on 
October 2, 2000, the veteran requested withdrawal of his 
appeal concerning service connection for a left ankle 
disability.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  The 
appellant has withdrawn his appeals regarding service 
connection for a left ankle disability and hypertension, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are 
dismissed without prejudice.


REMAND

The RO granted service connection for status post cervical 
diskectomy C4-5 and C3-6 stabilization using Caspar Plates in 
a March 1998 rating decision.  The RO assigned a disability 
rating of 40 percent, effective from April 17, 1997.  The 
veteran was notified of this action by the RO in May 1998.  
In a statement received by the RO in June 1998, the veteran 
noted his disagreement with the effective date assigned for 
service connection for the cervical spine disability.  The RO 
notified the veteran in November 1998 that he was assigned an 
earlier effective date of December 4, 1995 for the grant of 
service connection.  It appears that the RO determined that 
the original date of the claim was in December 1995.

In a September 2000 rating action, the veteran's disability 
evaluation was increased to 60 percent.  This rating decision 
indicated that the grant of 60 percent was effective from the 
date of the original claim in April 1997.  However, as noted 
the RO's November 1998 notification letter, the RO had 
preciously determined that the effective date of service 
connection was December 4, 1995 - which is, presumably, the 
date of the original claim.  As clarification is needed, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the effective 
date for the grant of the 60 percent 
rating for status post cervical 
diskectomy C4-5 and C3-6 stabilization 
using Caspar Plates. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to the assignment 
of a higher evaluation for status post 
cervical diskectomy C4-5 and C3-6 
stabilization using Caspar Plates, with 
consideration of the principles 
enunciated in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the determination 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded the applicable time to 
respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 



